IN THE SUPREME COURT OF THE STATE OF MONTANA

                                         No.Ol-170


IN RE THE MATTER OF:
JERE N. MORRIS

Attorney at Law,

              Respondent.


       On June 5,2001, the Commission on Practice of the Supreme Court of the State of
Montana issued its Findings of Fact, Conclusions of Law and Recommendation, regarding
the disciplinary action against Attorney Jere N. Morris. The Commission concluded that Mr.
Morris violated Rules 1.1, 1.3, and 1.4(a) of the Montana Rules of Professional Conduct
when Mr. Morris failed to provide competent representation to Mr. and Mrs. Rodney J. Krafi
and Ms. Jeri Dee Weidner, failed to act with reasonable diligence and promptness in
representing Mr. and Ms. Kraft and Ms. Weidner, failed to keep Mr. and Mrs. Kraft and Ms.
Weidner reasonably informed about the status of their matters, and failed to promptly comply
with their reasonable requests for information.
       The Commission unanimously recommended the following:
       1. That Morris be suspended from the practice of law for a period of not
       less than one year;
       2 . That the fees of $400 paid by Krafts and of $700 paid by Weidner be
       refunded to the respective clients;
       3 . That Morris pay the costs of these proceedings;
       4. That as a condition to consideration of any petition for reinstatement
       to the practice of law that Morris demonstrate he has received significant
       training in law office management practices and in effective client
       communication;
       5. That any reinstatement to practice be conditioned upon Morris’ participation
       in a mentorship program under the direction of a licensed Montana lawyer
       approved by the Commission for a period of time to be established at time
       of reinstatement.
       On June 11, 2001, pursuant to Rule 9 of the Rules for Lawyer Disciplinary
Enforcement, we ordered that Mr. Morris tile objections together with a written brief in
support thereof to said Findings, Conclusions and Recommendation of the Commission
within 30 days of service of the Order. On August 13, 2001, Mr. Morris moved for an
additional 30 days within which to file his objections, stating that family emergencies
required his presence in Dallas, Texas. On August 2 1,200 1, we granted Mr. Morris’ motion
for additional time ordering that he file his objections on or before September 19,2001.
            To date, Mr. Morris has not filed objections to the Commission’s Findings,
Conclusions and Recommendation. Since the time in which Mr. Morris was allowed to file
objections has expired, we now deem the matter submitted. After examining the record, we
adopt and approve the Findings of Fact, Conclusions of Law and Recommendation of the
Commission on Practice. Therefore,
        IT IS HEREBY ORDERED that the Findings of Fact, Conclusions of Law atid
Recommendation of the Commission are generally adopted in their entirety. Specifically,
        IT IS FURTHER ORDERED that:
        1. Mr. Morris be suspended from the practice of law for a period of not less than one
year.
        2. Mr. Morris pay Mr. and Mrs. Kraft $400.00 within 60 days of this Order.
        3. Mr. Morris pay Ms. Weidner $700.00 within 60 days of this Order.
        4. Mr. Morris shall pay all costs of the proceedings involving this matter before the
Commission on Practice, which according to the attached statement of the Secretary of the
Commission on Practice total $2,172.45.     Mr. Morris shall have ten days from the date of
service of this Order to file any objections with the Commission to the costs assessed against
him. Should he so desire, Mr. Morris may also request a hearing before the Commission on
the question of reasonableness and necessity of said costs. Subsequent to filing any
objections and hearing before the Commission, the Commission shall file with this Court its
recommendation as to said costs along with any objections thereto, filed by Mr. Morris, after
which this Court will enter a final order regarding costs of this proceeding.
        5 . As a condition to consideration of any petition for reinstatement to the practice of
law that Mr. Morris demonstrate he has received significant haining in law office
management practices and in effective client communication.


                                               2
       6. Any reinstatement to practice be conditioned upon Mr. Morris’ participation in a
mentorship program under the direction of a licensed Montana lawyer approved by the
Commission for a period of time to be established at time of reinstatement.
       The Clerk of Court is directed to mail a copy of this Order by certified mail, return
receipt requested, to Jere N. Morris, 208 North 29’h Street, #227, Billings, Montana, 59101.
       The Clerk of Court is further directed to mail copies of this Order to the District
Judges of the State of Montana; to the Clerks of the District Court of the State of Montana;
to the Clerk of the Federal District Court for the District of Montana; to the Clerk of the
Circuit Court of Appeals of the Ninth Circuit; to the Executive Director of the State Bar of
Montana; to the Chairman and Secretary of the Commission on Practice; and to Special
Counsel Brent R. Cromley.
       Dated this d a y-tk O c t o b e r , 2 0 0 1 .
                  \.\. o f
                                                                        n




                                                3
                                                                        i




                   COMMISSION ON PRACTICE OF THE SUPREME COURT
                            OF THE STATE OF MONTANA

                                      ROOM 3 15, JUSTICE BUILDING
                                          215 NORTH SANDERS
                                      HELENA, MONTANA 59620.3002




Jere N. Morris, II
208 N. 29th St., #227
Billings, MT 59101.1926
                                                                            October 12,200l


COP File Nos. 00-4164 and 00-4170
Supreme Court File No. 01-170
Court Order of: October, 2001

05/17101        Commission    Proceedings

                          Sullivan Reporting                $ 293.78
                          Transcripts                                          $ 293.78

                Travel Expenses for participating members   1,022.59             1,022.59


                Commission Expense                             150.19
                        Meeting room expense                                       150.19

                Moulton Bellingham - Brent R. Cromley
                          Fees at $30. per hour.                -O-                -0.
                          Phone, Travel Expense, postage       233.91             233.91


                Witness Expense
                        Jai Weidner                           471.98              471.98



                Total cost of proceedings                                      $2,172.45